Citation Nr: 1115269	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  10-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for skin rashes of the chest, neck, bilateral elbows, and bilateral shins.

2.  Entitlement to a higher initial disability rating in excess of 10 percent for degenerative osteoarthritis of the left knee with post-operative changes.

3.  Entitlement to a higher initial disability rating in excess of 50 percent for obstructive sleep apnea. 


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active duty service from September 1982 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of service connection for a skin disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  At no point during the initial rating period on appeal did the Veteran's left knee disability manifest with ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, or a combination of limitation of flexion to 45 degrees with limitation of extension to 10 degrees.

2.  At no point during the initial rating period on appeal did the Veteran's obstructive sleep apnea manifest with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or require a tracheostomy.  


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability rating in excess of 10 percent for degenerative osteoarthritis of the left knee with post-operative changes have not been met or approximated at any time during the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2010).

2.  The criteria for a higher initial disability rating in excess of 50 percent for obstructive sleep apnea have not been met or approximated at any time during the entire initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.3, 4.7, 4.97, Diagnostic Code 6847 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002), and implemented by regulation, 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1).

The appeals for a higher initial rating for degenerative osteoarthritis of the left knee with post-operative changes and obstructive sleep apnea arise from a disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA regarding those issues.  

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes VA examination reports, private treatment records, service treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R.  § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded VA examinations in October 2008 and June 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  The Board finds the examinations to be sufficient and adequate for rating purposes.  Thus, further examination is not necessary.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.

Higher Initial Rating - Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

With any form of arthritis, painful motion is factor to be considered.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59

Higher Initial Rating for Left Knee Degenerative Arthritis

The Veteran's service-connected degenerative osteoarthritis of the left knee has been rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 5260.  Diagnostic Code 5003 addresses degenerative arthritis and provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

The Board turns to the applicable Diagnostic Codes regarding limitation of motion of the knee.  Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5260, the limitation of flexion of the leg to 15 degrees warrants a 30 percent rating, to 30 degrees warrants a 20 percent rating, to 45 degrees warrants a 10 percent rating, and to 60 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the limitation of extension of the leg to 45 degrees warrants a 50 percent rating, to 30 degrees warrants a 40 percent rating, to 20 degrees warrants a 30 percent rating, to 15 degrees warrants a 20 percent rating, to 10 degrees warrants a 10 percent rating, and to 5 degrees warrants a noncompensable (0 percent) rating.  38 C.F.R. § 4.71a.  

After a review of all the evidence in this case, lay and medical, the Board finds that at no point during the initial rating period on appeal did the Veteran's left knee disability manifest with limitation of motion or function that more nearly approximates the criteria for a higher disability rating of 20 percent, or that warrants separate compensable ratings of the left knee based on limitations of both flexion and extension, or that warrants a separate compensable disability rating for subluxation or instability of the left knee.  The Board finds that at no time during the initial rating period has the left knee disability manifested with ankylosis of the knee, recurrent subluxation or lateral instability, dislocated semilunar cartilage, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, or a combination of limitation of flexion to 45 degrees with limitation of extension to 10 degrees.  38 C.F.R. § 4.71a. 

The Veteran was afforded a VA examination in October 2008.  The examiner noted no edema, effusion, weakness, tenderness, redness, heat, or abnormal movement.  The examiner found no evidence of recurrent subluxation, locking pain, joint effusion, or crepitus.  He identified no fixed position.  The examiner did note reduced range of motion of the left knee, with flexion to 90 degrees and extension to 0 degrees.  The examiner found no varus or valgus instability.  He reported no further impact on range of motion due to pain, weakness, lack of endurance, fatigue, or incoordination after repetitive exercise.  

December 2008 and January 2009 private medical records showed complaints of left knee pain, swelling medially, and occasional clicking or catching.  The examiners found no instability.  In January 2009, the Veteran's range of motion was measured from 0 degrees extension to 115 degrees flexion.  

In June 2009, the Veteran was afforded a VA examination for the right knee, which also provided range of motion measurements for the left knee.  The Veteran's range of motion was measured from 0 to 140 degrees flexion with normal extension.  The examiner found no objective evidence of pain with active motion on the left side.   

The record does not show any ankylosis.  The Veteran's limitation of range of motion of the left knee at no point more nearly approximated 30 degrees in flexion or 15 degrees in extension to warrant a higher rating of 20 percent for either limitation of flexion (Diagnostic Code 5260) or limitation of extension (Diagnostic Code 5261).  In addition, the left knee disability did not manifest a combination of limitation of flexion to 45 degrees with limitation of extension to 10 degrees to warrant separate 10 percent ratings based on limitations of flexion and extension (Diagnostic Codes 5260 and 5261).  38 C.F.R. § 4.71a.  The measurements of left knee flexion and extension upon examination includes consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements, and also considers any weakened movement, excess fatigability, and incoordination.  

The Board has considered other possibly applicable diagnostic codes, to include Diagnostic Code 5257 requiring recurrent subluxation or lateral instability and Diagnostic Code 5258 requiring dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The evidence does not support a separate rating under either of these codes.  No evidence, medical or lay, shows instability, subluxation, or dislocated semilunar cartilage.

Based on the analysis above, the Board finds that a preponderance of the evidence is against the claim for higher initial disability rating than 10 percent for a left knee disability for any period of rating on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Higher Initial Rating for Obstructive Sleep Apnea

The Veteran's service-connected obstructive sleep apnea has been rated under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6847.  Under that provision, sleep apnea that requires the use of a breathing assistance device, such as a continuous airway pressure (CPAP) machine, warrants a 50 percent disability rating.  Sleep apnea manifested by chronic respiratory failure with carbon dioxide retention or cor pulmonale and sleep apnea requiring tracheostomy warrant a 100 percent disability rating.  38 C.F.R. § 4.97.

The weight of the evidence shows that the Veteran has obstructive sleep apnea that has not resulted in chronic respiratory failure or required a tracheostomy.  An August 2008 sleep study noted minor difficulty initiating and maintaining sleep.  The examiner noted a moderate obstructive sleep apnea/hypopnea disorder and REM hypoventilation.  He recommended a CPAP trial.  An October 2008 sleep study noted significant improvement of the Veteran's obstructive sleep apnea/hypopnea disorder with use of the CPAP machine.  

The Veteran was afforded a VA examination in October 2008.  At that time, the Veteran noted he uses a CPAP machine and that he finds it difficult to stay awake during the day.  The examiner diagnosed moderate obstructive sleep apnea confirmed by a sleep study.  

On the March 2010 VA Form 9, the Veteran asserts that his nightly use of a CPAP machine was not taken into consideration in his overall rating.  The Board notes that to receive a 50 percent rating the Veteran's sleep apnea must require the use of a breathing assistance device.  38 C.F.R. § 4.97.  As the Veteran was rated at 50 percent after submitted evidence of the use of a CPAP machine, the Board finds that the Veteran's use of the CPAP machine was considered in the current rating.  

The Board finds no lay or medical evidence showing sleep apnea with chronic respiratory failure or requiring a tracheostomy.  As such, the Board finds that a preponderance of the evidence is against the claim for higher initial disability rating than 50 percent for obstructive sleep apnea for any period of rating on appeal.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The United States Court of Appeals for Veterans Claims has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the Veteran reported pain and limitation of motion due to osteoarthritis of the left knee.  As seen in the analysis above, the Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Codes 5003, 5256, 5260, 5261) adequately provides for ratings based on these symptoms or impairments.  Specifically, the Board has considered any additional functional limitation of motion due to pain, fatigue, or lack of endurance upon repetitive use as a result of the left knee disability.  Under 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca, pain, weakened movement, excess fatigability and incoordination, which may cause additional limitation of motion or joint function, are made a part of the schedular rating criteria.  The Board notes that the VA examiner discussed the effect of pain and repetition in determining the Veteran's range of motion measurements, and the Board has also considered the Veteran's lay statements addressing his pain and limitation of motion. 

The Board has also considered all aspects of the Veteran's obstructive sleep apnea.  The Veteran has reported difficulty sleeping and required use of a CPAP machine.  The Board has considered these aspects of the Veteran's disability, and finds that the rating schedule (Diagnostic Code 6847) adequately provides for ratings based on these symptoms or impairments.  The VA examiner and the Veteran's sleep studies discussed the results of the Veteran's apnea and the required treatment.  The Board has considered all the lay and medical evidence in applying the rating criteria for sleep apnea. 

As the Board has considered all facets of the Veteran's left knee disability and obstructive sleep apnea in its schedular analysis, the Board finds that the Rating Schedule adequately measures and contemplates these aspects of his service-connected disabilities.  As the rating schedule is adequate to rate the Veteran's service-connected left knee osteoarthritis and obstructive sleep apnea, referral for extraschedular consideration is not warranted.


ORDER

A higher initial disability rating in excess of 10 percent for degenerative osteoarthritis of the left knee with post-operative changes is denied.

A higher initial disability rating in excess of 50 percent for obstructive sleep apnea is denied. 


REMAND

The Veteran did have complaints of a rash during service.  A March 2004 service treatment record noted a history of a rash to the chest for two to three years, worse since return from Iraq.  The examiner noted a raised rash to the chest.  The record is then silent until March 2007, at which time the Veteran noted a history of skin diseases on his report of medical history.  He described this history as skin rashes of the chest, neck, elbow, and skin areas after returning from Iraq.   

The Veteran was afforded a VA examination in October 2008.  The Veteran reported a history of periods of itching beginning in 2003, especially on the side of the chest.  The Veteran reported that the area becomes itchy and crusting and occurs about 6 to 12 times per year.  The examiner noted no current pathology identified on physical examination to render a diagnosis.  

The Board notes that skin disorders may be by their very nature subject to remission and recurrence.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Therefore, the lack of symptoms at the time of the VA examination does not preclude service connection.  The Board requests that the VA examiner provide an addendum to determine if the Veteran has a recurrent chronic skin disability based on the Veteran's history.  If the VA examiner finds that the Veteran does have a skin disability, the examiner should provide the most likely diagnosis for such a condition.  

Additionally, the Veteran submitted a copy of the box for a prescription cream filled in March 2009; however, the box does not show the Veteran's symptoms or provide a diagnosis.  The prescription does note the prescribing physician as Raymond A. Gaskins.  The RO should contact the Veteran and attempt to obtain any treatment records from Dr. Gaskins that might show treatment or diagnosis of a skin disability. 

Accordingly, the issue of service connection for a skin disorder is REMANDED for the following action:

1.  The RO should contact the Veteran and attempt to obtain and associate with the file any private treatment records related to his claimed skin disorder, specifically those from Dr. Raymond A. Gaskins.

2.  The case should be returned to the October 2008 VA examiner for an addendum.  If that examiner is not available, the Veteran should be afforded a new VA examination to ascertain the nature and etiology of any skin disability.  Should a new examination be necessary, any tests deemed medically advisable should be accomplished.  The examiner should list all current skin symptomatology and diagnoses, and clearly address the following:

a.)  As to any current skin diagnosis, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's skin disability had its onset during service or is causally or etiologically related to service.  The examiner should discuss the Veteran's reported history of symptoms since service separation.

b.)  If the Veteran does not clinically evidence any current symptomatology or of the skin at the time of examination, based on the Veteran's history and any other evidence in the record, the examiner should assess whether the Veteran has a recurrent chronic skin disability with intermittent symptoms, should provide the most likely diagnosis for the skin disability, and should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's skin disability had its onset during service or is causally or etiologically related to service.  A complete rationale should be given for any opinion provided.  

The relevant documents in the claims file should be made available to and reviewed by the examiner in connection with the addendum or the new examination.  The Board notes that this is a paperless appeal.  As such, the RO should ensure the examiner has access to a computer with VVAS capabilities or access to paper copies of the relevant documents.

3.  After completion of the above and any other development the RO should deem necessary, the RO should review the expanded record and determine if service connection is warranted for a skin disability.  If the claim remains denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


